The opinion of the majority is erroneous upon any theory. The trial judge found as a fact that there was no damage in this case by any wrongful act or negligence on the part of respondent in constructing the highway.
In Ulery v. Kitsap County, 188 Wn. 519, 63 P.2d 352, the trial judge, upon conflicting facts, had made findings that the land was damaged by improper construction of the highway by the county and assessed the damages. The trial judge's theory in this case was correct and upon conflicting testimony against which there is no preponderance. *Page 476 
The trial judge accepted the testimony of the expert witness for respondent as being the more credible and reliable; and whether, in the opinion of the majority, the other expert witness should be considered the more credible and competent, is not within our function to determine. That was solely a question for the trial judge.
The judgment should be affirmed.